DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.

Claim Objections
Claim 25 objected to because of the following informalities:  The claim 25 line 1 recite “a catalyst entrance cone” however the claim should be amended to “the catalyst entrance cone” in order to improve the form of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitations from claim 9 is already included in claim 1 therefore claim 9 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9, 18, 21-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2009/0241540 A1 to Robel (Robel) in view of Pub No. US 2014/0102081 A1 to Toner et. al. (Toner) and further in view of US Patent No. 3,445,196 to Thomas (Thomas).

In Reference to Claim 1
		Robel teaches (except for the bolded and italic recitations below):
A system, comprising: 
an engine (50) including an exhaust valve (56, 58), an exhaust manifold (60, 62) downstream of the exhaust valve (56, 58) and a muffler (76) downstream of the exhaust manifold (60, 62); 
a catalyst (76) positioned within the muffler (76); 
a fuel injector (Robel teaches to inject fuel to the engine therefore it is inherent that engine of Robel has fuel injector); and 
a controller (100) connected with the fuel injector, the controller (100) comprising a processor (100) connected to a memory device (100) storing instructions which cause the processor (100) to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst (76) to re- oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller (100) is used to control the rich/lean run of the engine (50) along with the dithering speed and amplitude by running the engine (50) lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine (50) rich of stoichiometric to reduce nitrogen oxide; 
wherein the muffler (76) comprises a chamber (chamber within the muffler (76)) and an inlet (inlet of the muffler (76)), the exhaust manifold (60, 62) fluidly coupled to the inlet (inlet of the muffler (76)) and the inlet (inlet of the muffler (76)) located between the exhaust manifold (60, 62) and the chamber (chamber within the muffler (76)), the chamber (chamber within the muffler (76)) fluidly coupled to the catalyst (76), the inlet (inlet of the muffler (76)) offset from the catalyst (76) such that no portion of the catalyst (76) aligns with the inlet (inlet of the muffler (76)), the inlet (inlet of the muffler (76)) and the catalyst (76) being parallel (see at least Robel Figs.1-2 and paragraphs 23-35, 64-65, 73-74).
Robel teaches except (the bolded and italic recitations above) as to for the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re- oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide and wherein the muffler having a chamber within, and a catalyst positioned within the muffler and the muffler having the catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel. 
Toner is directed to an exhaust aftertreatment system. Toner discloses a controller (5) connected with the fuel injector (28), the controller (5) comprising a processor connected to an memory device storing instructions which cases the process to perform dithering to run the engine rich/ lean for a period of seconds which allows the catalyst to re-oxygenate and control chemical pollutants in the exhaust, wherein the dithering is used to find a stoichiometric point of the engine and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric and running the engine lean of stoichiometric to reduce carbon monoxide (see at least Toner Fig.1 and paragraphs 25, 28-31, 50, 59-60 and 70). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Robel to include the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re- oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner would enhances the effectiveness of the exhaust aftertreatment system to reduce pollutants from the exhaust gas.
Also Robel in view of Toner is silent (bolded and italic recitations above) as to a catalyst positioned within the muffler and the muffler having a chamber within and having a catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel. However, it is known in the art before the effective filing date of the claimed invention to have a catalyst positioned within the muffler and the muffler having a chamber within and having a catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel. For example, Thomas teaches catalysts (20a) positioned within the muffler and the muffler (10a) having a chamber (space within the muffler) within and having a catalyst (20a) within the chamber (space within the muffler) and the chamber (space within the muffler) fluidly coupled to the catalyst (20a), the inlet (32a) offset from the catalyst (20a) such that no portion of the catalyst (20a) aligns with the inlet (32a), the inlet (32a) and the catalyst (20a) being parallel. Thomas implicitly teaches that having such structures provides more compact exhaust aftertreatment system (see at least Thomas Figs. 3-5 and column 4 lines 3-74). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robel in view of Toner to have a catalyst positioned within the muffler and the muffler having a chamber within and having a catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel as taught by Thomas in order to provides more compact exhaust aftertreatment system.

In Reference to Claim 2
The system of claim 1 (see rejection to claim 1 above), wherein the engine (50) is a four-stroke gasoline engine (50) (see at least Robel Figs.1-2 and paragraphs 76).

In Reference to Claim 9
The system of claim 1 (see rejection to claim 1 above), wherein the catalyst (20a) is positioned in the muffler (10a) (see at least Thomas Figs. 3-5 and column 4 lines 3-74).

In Reference to Claim 18
The system of claim 1 (see rejection to claim 1 above), wherein the catalyst (20a) is one of a plurality of catalysts (20a) (see at least Thomas Figs. 3-5 and column 4 lines 3-74).

In Reference to Claim 21
The system of claim 1 (see rejection to claim 1 above) wherein the running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide comprises running the engine at an air/fuel ratio of 15:1 lean (see at least Toner Fig.1 and paragraphs 60).

In Reference to Claim 22
The system of claim 1 (see rejection to claim 1 above) wherein the running the engine rich of stoichiometric to reduce nitrogen oxide comprises running the engine at an air/fuel ratio of 13.9:1 rich (Toner teaches to run the engine in slight rich mode between 13.8 and 14.2 which 13:9 falls within the range and that Toner discloses that the rich amount is a result effective variable (rich operation is based on ammonia generation which is used to reduce NOx) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Toner teaches to operate the at an air/fuel ratio of 13.9:1 rich in order to improve ammonia generation which reduces NOx and further applicant does not indicate that there is any special reasoning for 13.9:1 value) (see at least Toner Fig.1 and paragraphs 66).

In Reference to Claim 24
The system of claim 1 (see rejection to claim 1 above) wherein the inlet (30a) of the muffler (10a) is configured to direct exhaust toward a muffler partition (94), the muffler partition (94, 96) forming a wall (94, 96) of the chamber and the catalyst (20a) directly coupled to the muffler partition (94, 96) (see at least Thomas Figs. 3-5 and column 4 lines 3-74).

In Reference to Claim 26
		Robel teaches (except for the bolded and italic recitations below):
A system comprising: 
an engine (50), the engine comprising: 
an exhaust valve (56, 58); 
an exhaust manifold (60, 62) fluidly coupled to the exhaust valve (56, 58); and 
a muffler (76) fluidly coupled to the exhaust manifold (60, 62), the muffler (76) comprising an inlet, a chamber, and an outlet; 
a catalyst (76) positioned within the muffler (76) between the chamber and the outlet, the catalyst (76) offset from the inlet such that no portion of the catalyst (76) aligns with the inlet, the catalyst (76) and the inlet being parallel; 
a fuel injector (Robel teaches to inject fuel to the engine therefore it is inherent that engine of Robel has fuel injector); and 
a controller (100) configured to operate the fuel injector (fuel injector), the controller (100) comprising a processor (100) connected to a memory device (100) storing instructions which cause the processor (100) to dither an air/fuel ratio about a stoichiometric ratio (see at least Robel Figs.1-2 and paragraphs 23-35, 64-65, 73-74).
Robel teaches except (the bolded and italic recitations above) as to for the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to dither an air/fuel ratio about a stoichiometric ratio and wherein the muffler having a chamber within, and a catalyst positioned within the muffler between the chamber and the outlet, the catalyst offset from the inlet such that no portion of the catalyst aligns with the inlet, the catalyst and the inlet being parallel. 
Toner is directed to an exhaust aftertreatment system. Toner discloses a controller (5) connected with the fuel injector (28), the controller (5) comprising a processor connected to an memory device storing instructions which cases the process to dither an air/fuel ratio about a stoichiometric ratio. Toner further teaches that performing such step provides reduction of carbon monodies and nitrogen oxide (see at least Toner Fig.1 and paragraphs 25, 28-31, 50, 59-60 and 70). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Robel to include the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to dither an air/fuel ratio about a stoichiometric ratio as taught by Toner in order to reduce carbon monodies and nitrogen oxide within the exhaust.
Also Robel in view of Toner is silent (bolded and italic recitations above) as to a catalyst positioned within the muffler and the muffler having a chamber within and having a catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel. However, it is known in the art before the effective filing date of the claimed invention to have a catalyst positioned within the muffler and the muffler having a chamber within and having a catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel. For example, Thomas teaches catalysts (20a) positioned within the muffler and the muffler (10a) having a chamber (space within the muffler) within and having a catalyst (20a) within the chamber (space within the muffler) and the chamber (space within the muffler) fluidly coupled to the catalyst (20a), the inlet (32a) offset from the catalyst (20a) such that no portion of the catalyst (20a) aligns with the inlet (32a), the inlet (32a) and the catalyst (20a) being parallel. Thomas implicitly teaches that having such structures provides more compact exhaust aftertreatment system (see at least Thomas Figs. 3-5 and column 4 lines 3-74). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robel in view of Toner to have a catalyst positioned within the muffler and the muffler having a chamber within and having a catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel as taught by Thomas in order to provides more compact exhaust aftertreatment system.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2015/0226101 A1 to Nishimura et. al. (Nishimura) in view of Toner and further in view of Thomas

In Reference to Claim 1
		Nishimura teaches (except for the bolded and italic recitations below):
A system, comprising: 
an engine (1) including an exhaust valve (Nishimura does not explicitly teaches exhaust valves however it is inherent that internal combustion engine must have exhaust valves to operate normally), an exhaust manifold (6) downstream of the exhaust valve (exhaust valve) and a muffler (38) downstream of the exhaust manifold (6); 
a catalyst (40) positioned within the muffler (6); 
a fuel injector (41); and 
a controller connected with the fuel injector (41), the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst (40) to re- oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine (1) along with the dithering speed and amplitude by running the engine (1) lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine (1) rich of stoichiometric to reduce nitrogen oxide; 
wherein the muffler (38) comprises a chamber (chamber within the muffler (38)) and an inlet (inlet of the muffler (38)), the exhaust manifold (6) fluidly coupled to the inlet (inlet of the muffler (38)) and the inlet (inlet of the muffler (38)) located between the exhaust manifold (6) and the chamber (chamber within the muffler (38)), the chamber (chamber within the muffler (38)) fluidly coupled to the catalyst (40), the inlet (inlet of the muffler (38)) offset from the catalyst (40) such that no portion of the catalyst (40) aligns with the inlet (inlet of the muffler (38)), the inlet (inlet of the muffler (38)) and the catalyst (40) being parallel (see at least Nishimura Figs.1, 3, 14-15 and 21 and paragraphs 71-72, 82-84).
Nishimura teaches except (the bolded and italic recitations above) as to for the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re- oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide and wherein the muffler having a chamber within, and a catalyst positioned within the muffler and the muffler having the catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel. 
Toner is directed to an exhaust aftertreatment system. Toner discloses a controller (5) connected with the fuel injector (28), the controller (5) comprising a processor connected to an memory device storing instructions which cases the process to perform dithering to run the engine rich/ lean for a period of seconds which allows the catalyst to re-oxygenate and control chemical pollutants in the exhaust, wherein the dithering is used to find a stoichiometric point of the engine and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric and running the engine lean of stoichiometric to reduce carbon monoxide (see at least Toner Fig.1 and paragraphs 25, 28-31, 50, 59-60 and 70). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nishimura to include the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re- oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner would enhances the effectiveness of the exhaust aftertreatment system to reduce pollutants from the exhaust gas.
Also Nishimura in view of Toner is silent (bolded and italic recitations above) as to a catalyst positioned within the muffler and the muffler having a chamber within and having a catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel. However, it is known in the art before the effective filing date of the claimed invention to have a catalyst positioned within the muffler and the muffler having a chamber within and having a catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel. For example, Thomas teaches catalysts (20a) positioned within the muffler and the muffler (10a) having a chamber (space within the muffler) within and having a catalyst (20a) within the chamber (space within the muffler) and the chamber (space within the muffler) fluidly coupled to the catalyst (20a), the inlet (32a) offset from the catalyst (20a) such that no portion of the catalyst (20a) aligns with the inlet (32a), the inlet (32a) and the catalyst (20a) being parallel. Thomas implicitly teaches that having such structures provides more compact exhaust aftertreatment system (see at least Thomas Figs. 3-5 and column 4 lines 3-74). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nishimura in view of Toner to have a catalyst positioned within the muffler and the muffler having a chamber within and having a catalyst within the chamber and the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel as taught by Thomas in order to provides more compact exhaust aftertreatment system.

In Reference to Claim 3
The system of claim 1 (see rejection to claim 1 above), further comprising a portable generator (96) configured to be powered by the engine (1) (see at least Nishimura Figs. 21 and paragraphs 1 and 118).

In Reference to Claim 5
The system of claim 3 (see rejection to claim 3 above), wherein the portable generator (96) provides power less than or equal to 10 kilowatts (Nishimura does not explicitly teaches that the portable generator (96) provides power less than or equal to 10 kilowatts. However Nishimura does teaches that the generator is a portable generator and is used to provide electricity to the vehicle therefore the power and size of the generator would be based on the power required by the generator (result effective) therefore Nishimura is capable of providing power less than equal to 10 kilowatt since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, the applicant’s specification does not indicate that there is any special reasoning for the generator providing power less than or equal to about 10 Kilowatts) (see at least Nishimura Figs. 21 and paragraphs 1 and 118-119).

In Reference to Claim 6
The system of claim 3 (see rejection to claim 3 above), wherein the engine (1) is between 80 cubic- centimeters and 224 cubic centimeters (Nishimura teaches that the engine is  for driving an air conditioning unit for freezing or refrigeration, a temperature conditioner for vehicle, an electric generator, or the like and that the size of the engine is restricted based on the place it is being placed therefore the size of the engine of Nishimura is based discovering the optimum or workable ranges which are only routine skill in the art. In re Aller, 105 USPQ 233. Further the applicant’s specification do not indicate that there is any special reasoning for the engine to be between 80 cubic- centimeters and 224 cubic centimeters therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the size of the engine of Nishimura can be between 80 cubic-centimeters and 224 cubic-centimeters) (see at least Nishimura Figs. 21 and paragraphs 1, 11 and 118-119).

In Reference to Claim 7
The system of claim 3 (see rejection to claim 3 above), wherein the engine is between 224 cubic- centimeters and 999 cubic centimeters (Nishimura teaches that the engine is  for driving an air conditioning unit for freezing or refrigeration, a temperature conditioner for vehicle, an electric generator, or the like and that the size of the engine is restricted based on the place it is being placed therefore the size of the engine of Nishimura is based discovering the optimum or workable ranges which are only routine skill in the art. In re Aller, 105 USPQ 233. Further the applicant’s specification do not indicate that there is any special reasoning for the engine to be between 224 cubic- centimeters and 999 cubic centimeters therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the size of the engine of Nishimura can be between 224 cubic- centimeters and 999 cubic centimeters) (see at least Nishimura Figs. 21 and paragraphs 1, 11 and 118-119).

In Reference to Claim 8
The system of claim 3 (see rejection to claim 3 above), wherein the engine is less than 80 cubic- centimeters (Nishimura teaches that the engine is  for driving an air conditioning unit for freezing or refrigeration, a temperature conditioner for vehicle, an electric generator, or the like and that the size of the engine is restricted based on the place it is being placed therefore the size of the engine of Nishimura is based discovering the optimum or workable ranges which are only routine skill in the art. In re Aller, 105 USPQ 233. Further the applicant’s specification do not indicate that there is any special reasoning for the engine to be less than 80 cubic- centimeters therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the size of the engine of Nishimura can be less than 80 cubic- centimeters) (see at least Nishimura Figs. 21 and paragraphs 1, 11 and 118-119).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Toner and further in view of Thomas and further in view of Pub No. US 2011/0309053 A1 to Baus (Baus).

In Reference to Claim 4
Nishimura in view of Toner and further in view of Thomas teaches (except for the bolded and italic recitations below):
The system of claim 3 (see rejection to claim 3 above), wherein the portable generator (96) includes a frame at least partially supporting the engine (1) and at least one wheel coupled to the frame (see at least Nishimura Figs. 21 and paragraphs 1, 11 and 118-119).
Nishimura in view of Toner and further in view of Thomas is silent (bolded and italic recitations above) as to having the portable generator (96) includes a frame at least partially supporting the engine (1) and at least one wheel coupled to the frame however, it is known in the art before the effective filing date of the claimed invention to have the portable generator includes a frame at least partially supporting the engine and at least one wheel coupled to the frame.
For example, Baus teaches the portable generator (74) includes a frame (50) at least partially supporting the engine (72) and at least one wheel (54) coupled to the frame (50). Baus implicitly teaches that having such structures provide portability of the portable generator system (see at least Baus Fig. 1-2 and paragraphs 14, 19 and 20). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the Nishimura in view of Toner and further in view of Thomas to have a frame at least partially supporting the engine and at least one wheel coupled to the frame as taught by Baus in order to provide portability of the portable generator system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robel in view of Toner and further in view of Thomas and further in view of Pub No. US 2009/0229913 A1 to Tonietto et. al. (Tonietto). 

In Reference to Claim 10
Robel in view of Toner and further in view of Thomas teaches (except for the bolded and italic recitations below):
The system of claim 9 (see rejection to claim 9 above), wherein a cross-section of the muffler (76) is oval shaped (see at least Robel Figs.1-2 and paragraphs 23-35, 64-65, 73-74).
Robel in view of Toner and further in view of Thomas is silent (bolded and italic recitations above) as to the shape of the muffler (76). However, it is very well known in the art before the effective filing date of the claimed invention that the muffler is oval shaped. For example, Tonietto teaches that the muffler can be oval, circular or oblong shape (see at least Tonietto Fig. 1 and paragraph 24). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that muffler of Robel in view of Toner and further in view of Thomas an be an oval shaped as evidence by Tonietto.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Robel in view of Toner and further in view of Thomas and further in view of Pub No. US 2019/0301341 A1 to Kasuya (Kasuya). 

In Reference to Claim 13
Robel in view of Toner and further in view of Thomas teaches (except for the bolded and italic recitations below):
The system of claim 1 (see rejection to claim 1 above), further including an oxygen sensor positioned upstream of the catalyst (76) (see at least Robel Figs.1-2 and paragraphs 23-35, 64-65, 73-74).
Robel in view of Toner and further in view of Thomas is silent (bolded and italic recitations above) as to having an oxygen sensor positioned upstream of the catalyst (76) however, it is known in the art before the effective filing date of the claimed invention have an oxygen sensor positioned upstream of the catalyst. For example, Kasuya teaches to have an oxygen sensor (7) positioned upstream of the catalyst (50). Kasuya further teaches that having such structures provides accurate control of the air-fuel ratio (see at least Kasuya Figs. 1-4 and paragraphs 36, 42, 44 and 50). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robel in view of Toner and further in view of Thomas to include an oxidation sensor upstream of the catalyst as taught by Kasuya in order to accurately control of the air-fuel ratio.

Claims 11, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Robel in view of Toner and further in view of Thomas and further in view of Pub No. US 2016/0061081 A1 to Ogimura et. al. (Ogimura). 

In Reference to Claim 11
Robel in view of Toner and further in view of Thomas teaches (except for the bolded and italic recitations below):
The system of claim 9 (see rejection to claim 9 above), wherein the muffler includes an entrance cone for the catalyst (20a) (see at least Thomas Figs. 3-5 and column 4 lines 3-74). 
Robel in view of Toner and further in view of Thomas is silent (bolded and italic recitations above) as to having an entrance cone for the catalyst. However, it is known in the art before the effective filing date of the claimed invention to have as entrance cone for the catalyst. For example, Ogimura teaches an entrance cone (32) for the catalyst (14). Ogimura further teaches that having such structure suppresses condensed water to the catalyst substrate (Ogimura Fig.1 and paragraphs 34-35, 41). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robel in view of Toner and further in view of Thomas to with the entrance cone for the catalyst as taught by Ogimura in order to suppresses condensed water to the catalyst substrate.

In Reference to Claim 23
Robel in view of Toner and further in view of Thomas teaches (except for the bolded and italic recitations below):
The system of claim 1 (see rejection to claim 1 above) wherein the muffler has a catalyst entrance cone between the chamber (space within the muffler) and the catalyst (20a) (see at least Thomas Figs. 3-5 and column 4 lines 3-74).
Robel in view of Toner and further in view of Thomas is silent (bolded and italic recitations above) as to having an entrance cone for the catalyst. However, it is known in the art before the effective filing date of the claimed invention to have as entrance cone for the catalyst. For example, Ogimura teaches an entrance cone (32) for the catalyst (14). Ogimura further teaches that having such structure suppresses condensed water to the catalyst substrate (Ogimura Fig.1 and paragraphs 34-35, 41). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robel in view of Toner and further in view of Thomas to with the entrance cone for the catalyst as taught by Ogimura in order to suppresses condensed water to the catalyst substrate.

In Reference to Claim 25
The system of claim 24  (see rejection to claim 24 above) wherein a catalyst entrance cone (#32 of Ogimura) of the muffler is formed into the muffler partition (94, 96) (see at least Thomas Figs. 3-5 and column 4 lines 3-74) (Ogimura Fig.1 and paragraphs 34-35, 41).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13, 18 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,149,617 B2 in view of Thomas. Claim 9 of Patent ‘617 teaches claims 1 and 26 of the current application except for the muffler comprises a chamber and an inlet, the exhaust manifold fluidly coupled to the inlet and the inlet located between the exhaust manifold and the chamber, the chamber fluidly coupled to the catalyst, the inlet offset from the catalyst such that no portion of the catalyst aligns with the inlet, the inlet and the catalyst being parallel which is taught by Thomas therefore it would have been obvious to substitute the muffler of Patent ‘617 with the muffler of Thomas since substitution of one known element (muffler as shown in Thomas) for another (muffler as shown in Patent ‘617) would have been obvious to one of ordinary skill in the art at the effective filing of the claimed invention since the substitution of the muffler shown in Thomas would have yielded predictable results, namely, reducing noise of the exhaust system in Patent ‘617.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2003/0085072 A1 to Mukaida (Mukaida) teaches a muffler with the catalyst within and the inlet offset from the catalyst and the inlet and the catalyst being parallel.
US Patent No. 3,811,845 to Nakamura (Nakamura) teaches a muffler with the catalyst within and the inlet offset from the catalyst and the inlet and the catalyst being parallel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 29, 2022